865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED PAPERWORKERS INTERNATIONAL UNION, AFL-CIO, CLC;United Paperworkers International Union, Local No.1462, Plaintiffs-Appellees,v.MANVILLE FOREST PRODUCTS CORPORATION, Defendant-Appellant.
No. 88-3294.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant, Manville Forest Products Corporation, appeals from an order of the district court granting summary judgment to plaintiffs, and compelling arbitration.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say that the district court erred in granting summary judgment to plaintiffs.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its Order of March 17, 1987.